Karlsson v Karlsson (2016 NY Slip Op 08953)





Karlsson v Karlsson


2016 NY Slip Op 08953


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


2573 314224/13

[*1]Amanda Karlsson, Plaintiff-Respondent,
vConny Karlsson, Defendant-Appellant.


Conny Karlsson, appellant pro se.

Order, Supreme Court, New York County (Ellen Gesmer, J.), entered March 30, 2015, which awarded sole legal custody and primary physical custody of the parties' children to plaintiff mother, with parenting time to defendant father, unanimously affirmed, without costs.
The determination that awarding plaintiff sole legal and primary physical custody would serve the best interests of the children is supported by the record (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The court thoughtfully assessed the evidence and the credibility of the witnesses (see id. at 173), and properly considered the recommendations of the forensic evaluator (see Matter of Cisse v Graham, 120 AD3d 801, 806 [2d Dept 2014], affd 26 NY3d 1103 [2016]). The record shows that plaintiff is more likely to support and encourage the children's relationship with defendant than defendant is to facilitate a relationship between plaintiff and the children (see Bliss v Ach, 56 NY2d 995 [1982]; William S. v Tynia C., 283 AD2d 327 [1st Dept 2001]; Matter of Damien D.C. v Jennifer H.S., 57 AD3d 295 [1st Dept 2008], lv denied 12 NY3d 710 [2009]). The Court properly weighed the defendant's history of making claims to the police, the Administration for Children's Services and hospital personnel, that were all found to be unsubstantiated.
The court properly determined visitation and parenting time for defendant (see Matter of Thompson v Yu-Thompson, 41 AD3d 487 [2nd Dept 2007]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK